SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

565
CAF 13-01887
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF BRUCE J. SCROXTON,
PETITIONER-RESPONDENT,

                     V                                              ORDER

KAREN SYKES, RESPONDENT-APPELLANT.


VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

JOHN R. SAMUELSON, JAMESTOWN, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Chautauqua County (Paul
G. Buchanan, A.J.), entered July 2, 2013 in a proceeding pursuant to
Family Court Act article 6. The order granted the petition seeking a
modification of visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court